142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Clyde MILLBURN, Plaintiff,andMichael O'Dell Thomas, Plaintiff-Appellant,v.George H. BALDWIN, Eastern Oregon Correctional InstituteSuperintendent;  Eastern Oregon Correctional Institute,Being sued as Correctional Treatment Service;  EasternOregon Correctional Institute, Being sued as SRCI HealthService;  Eastern Oregon Correctional Institute,Correctional Staff;  Oregon Department of Corrections, Beingsued as Health Services, Defendants-Appellees.
No. 96-35571.D.C. No. CV-95-01877-MRH.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998.**Decided April 23, 1998.

Appeal from the United States District Court for the District of Oregon, Michael R. Hogan, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Oregon state prisoner Michael O'Dell Thomas appeals pro se the district court's order dismissing his 42 U.S.C. § 1983 action against prison officials.1  Under 42 U.S.C. § 1915(e)(2) (as amended by the Prison Litigation Reform Act of 1996, Pub.L. No. 104-134, 110 Stat. 1321), we must dismiss an appeal sua sponte if the case is frivolous, malicious, fails to state a claim upon which relief may be granted or seeks monetary relief from a defendant immune from such relief.  See Marks v. Solcum, 98 F.3d 494 (9th Cir.1996) (per curiam).  Accordingly, this appeal is DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  The request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Thomas is the only plaintiff properly before this court because only he signed the notice of appeal.  See Carter v. Commissioner, 784 F.2d 1006, 1008 (9th Cir.1986).  Accordingly, we do not address any claims as to Clyde Millburn or other prisoners.  Thomas's motion for appointment of counsel is denied